
	
		I
		111th CONGRESS
		1st Session
		H. R. 1379
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2009
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To prohibit the commercial harvesting of Atlantic striped
		  bass in the coastal waters and the exclusive economic zone.
	
	
		1.DefinitionsAs used in this Act, the terms
			 Atlantic striped bass and coastal waters have the
			 same meanings that are given such terms in section 3 of the Atlantic Striped
			 Bass Conservation Act (Public Law 98–613; 16 U.S.C. 1851 note).
		2.Prohibition on
			 commercial harvesting of Atlantic Striped Bass
			(a)ProhibitionIt
			 is unlawful to engage in, or to attempt to engage in, the commercial harvesting
			 of Atlantic striped bass in the coastal waters or in the exclusive economic
			 zone established by Proclamation Numbered 5030, dated March 10, 1983.
			(b)Penalties(1)Any person who is found
			 by the Secretary of Commerce after notice and an opportunity for a hearing in
			 accordance with section 554 of title 5, United States Code, to have committed
			 an act that is unlawful under subsection (a), is liable to the United States
			 for a civil penalty. The amount of the civil penalty may not exceed $1,000 for
			 each violation. Each day of continuing violation constitutes a separate
			 offense. The amount of the civil penalty shall be assessed by the Secretary of
			 Commerce by written notice. In determining the amount of the penalty, the
			 Secretary of Commerce shall take into account the nature, circumstances,
			 extent, and gravity of the prohibited act committed and, with respect to the
			 violator, the degree of culpability, any history of prior violations, ability
			 to pay, and such other matters as justice may require.
				(2)Subsections (b) through (e) of
			 section 308 of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1858(b)–(e); relating to review of civil penalties; acting upon failure
			 to pay assessment, compromise, and subpoenas) shall apply to penalties assessed
			 under paragraph (1) to the same extent and in the same manner as if those
			 penalties were assessed under subsection (a) of such section 308.
				(c)Civil
			 forfeitures(1)Any vessel (including
			 its gear, equipment, appurtenances, stores, and cargo) used, and any fish (or
			 the fair market value thereof) taken or retained, in any manner, in connection
			 with, or the result of, the commission of any act that is unlawful under
			 subsection (a), is subject to forfeiture to the United States. All or part of
			 the vessel may, and all such fish (or the fair market value thereof) shall, be
			 forfeited to the United States under a civil proceeding described in paragraph
			 (2). The district courts of the United States have jurisdiction over
			 proceedings under this subsection.
				(2)Subsections (c) through (e) of
			 section 310 of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1860(c)–(e); relating to judgment, procedure, and rebuttable
			 presumptions) shall apply with respect to proceedings for forfeiture commenced
			 under this subsection to the same extent and in the same manner as if the
			 proceeding were commenced under subsection (a) of such section 310.
				3.Consequential
			 effects on existing law
			(a)Commission
			 actionThe Atlantic States Marine Fisheries Commission shall
			 promptly take action to amend the Interstate Fisheries Management Plan for
			 Striped Bass, dated October 1, 1981, to take into account the prohibition
			 established under section 2 on the commercial harvesting of Atlantic striped
			 bass in coastal waters.
			(b)Striped bass
			 studyThe Director of the United States Fish and Wildlife Service
			 shall adjust the scope of the study required under section 5 of Public Law
			 100–589 (16 U.S.C. 1851 note) to reflect the prohibition established under
			 section 2 on the commercial harvesting of Atlantic striped bass.
			(c)Repeal of
			 provisions regulating fishing for Atlantic Striped Bass in the exclusive
			 economic zoneSection 6 of Public Law 100–589 (16 U.S.C. 1851
			 note) is repealed.
			
